 FOOD PARKGovernor's Foods Corporation d/b/a Food ParkandDonna Mezo®Case 14-CA-1774513November 1985ORDER REMANDINGBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 11 June 1985 Administrative Law JudgeLowell Goerlich issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed exceptions, a support-ing brief, and an answering brief to the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-m.ember panel.The Board has considered the record and the attached decision in light of the exceptions and briefsand has decided to remand the 8(a)(3) and (1) alle-gations to the judge for further consideration andissuance of a supplemental decision.We defer con-sidering the 8(a)(1) allegation pending the judge'ssupplemental decision.The Alleged 8(a)(3) and (1) ViolationsThe complaint, as amended at the hearing, al-leges that the Respondent violated Section 8(a)(3)and (1) by failing and refusing to hire named jobapplicants because of their union membership.1The complaint also alleges that the Respondentviolated Section 8(a)(3) and (1) by refusing to hiretwo other applicants for employment until Novem-ber 1984.2The judge concluded that the Respondent violat-ed Section 8(a)(3) and (1) of the Act by refusing tohire certain applicants for employment who hadworked for the unionized predecessor. In doing so,the judge found that a disproportionate failure tohire union employee applicants created an infer-ence of the Respondent's unlawful motivation.3The judge also found that the Respondent's agent,Manager John Holmes, admitted that only fiveunion people were hired to "keep the union out."The judge then summarily concluded that the Re-spondent'sevidencewas insufficient to rebutHolmes' admission of unlawful motivation.3The job applicants include Tom Irvin, Tom Baker, Kay Reynolds,Mona Gaines,Donna Mezo,Mike Patton,Bilge Banvoz, Ruth McGuill,Linda Redmon, Jim Harris, Walter Clark,and Archie Bowers2 These applicants are Briana Ingram and Larry J Easley2A total of 23 employees were hired (18 part time, 5 full time), butonly 5 were union members. Manager John Holmes, who selected part-time employees, testified that he knew former Southern Food employeeapplicants were union members.427It is well established that, in all cases alleging8(a)(3) violations, theWright Line4analysis is appli-cable.5 Although the judge stated that his decisionfollowed theWright Linetest,he failed to makeany specific factual findings or credibility resolu-tions regarding the alleged unlawful refusal to hirespecific named discriminatees.6 In fact, the decisionisdevoid of findings that, absent unlawful motiva-tion, the alleged discriminatees would have beenhired. This analysis is vital where the complaint, ashere, alleges a refusal to hire named employees.?Where a refusal-to-consider violation is found,however, the determination of whether a particularindividualwould have been hired, absent the Re-spondent's discrimination, is properly left to thecompliance proceeding."Therefore, we find that the judge's decision andanalysis fail to conform to the General Counsel'srefusal-to-hire complaint allegation. In particular,the decision fails to evaluate the Respondent's rea-sons for rejecting the named employment appli-cants. Instead, the judge summarily found, withoutspecific reference to individuals, that the Respond-ent's evidence was not generally credible.The Board's Rules and Regulations, Section102.45(a) provides that after a hearing the judgeshallprepare a decision containing "findings offact, conclusions, and the reasons or basis therefor,upon all material issues of fact, law, or discretionpresented on the record." Also, Section 557(c) oftheAdminstrative Procedure Act requires that adecision state "findings and conclusions, and thereasons or basis thereof, in all material issues offact, law, or discretion presented in the record."We shall, therefore, remand the 8(a)(3) and (1)allegations of unlawful refusal to hire to the judgefor issuance of a supplemental decision consistentwithWright Line,'our Rules and Regulations, andthe Administrative Procedure Act. 10IT IS ORDERED that the proceeding is remandedtoAdministrative Law Judge Lowell Goerlich toissue a supplemental decision containing findings offact, credibility resolutions, and conclusions of lawregarding the complaint allegations that the Re-spondent violated Section 8(a)(3) and (1) by refus-ing to hire named job applicants and by refusing tohire two other applicants for employment until No-4Wright Line,251NLRB 1083 (1981), enfd. 662 F 2d 899 (1st Cir.1981), cert denied 455 U.S 989, approved inNLRB v. TransportationManagementCorp.,462 U S.393 (1983)5Limestone Apparel Corp,255 NLRB 722 (1981).6 SeeWebb Furniture Enterprises,272 NLRB 312 (1984), supplementaldecision 275 NLRB 1305 (1985).'See,e.g,Hutchens Trucking Co,268 NLRB 509, 513 (1984), enfdmem. 749 F 2d 32 (4th Car. 1984).Pierce Governor Co,243 NLRB 1009, 1014 (1979).s Jefferson Electric Co., 271NLRB 1089, 1090 (1984).10Webb Furniture Enterprises,supra.277 NLRB No. 41 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDvember 1984. The supplemental decision shall beserved on the parties, and thereafter the provisionsof Section 102.46 of the Board's Rules and Regula-tions shall apply.KeltnerW. Locke, Esq.,for the General Counsel.Donald J. Cairns, Esq.,Milwaukee,Wisconsin, for theRespondent.Donna Mezo,of McLeansboro, Illinois, in propria perso-na.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge. Thecharge filed by Donna Mezo, an individual, on 19 No-vember 1984 was served on Governor's Foods Corpora-tion d/b/a Food Park, the Respondent, by certified mailabout the same date. The first amended charge was filedon 28 December 1984 and served by certified mail on theRespondent on the same date. A complaint and notice ofhearing was issued on 28 December 1984. In the com-plaint,'amongother things, it was charged that the Re-spondent has failed to hire certain employees in violationof Section8(a)(1) and(3) of the National Labor Rela-tions Act (the Act).The Respondent filed a timely answer in which itdenied that it had committed the unfair labor practicesalleged.The case came on to be heard on 18, 19, and 20 March1985 at St. Louis, Missouri. Each party was afforded afull opportunity to be heard, to call, examine, and cross-examinewitnesses, to argue orally on the record, tosubmit proposed findings of fact and conclusions, and tofile briefs.All briefs have been carefully considered.On the entire record2 in this case and from my obser-vation of the witnesses and their demeanor, I make the'followingFINDINGSOF FACT, CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times material,a corporation duly organized under, and existing byvirtue of, the laws of the State of Illinois. At all timesmaterial, the Respondent, a corporation with an officeand place of business in McLeansboro, Illinois (theMcLeansboro store), has been engaged in the operationof retail grocery stores in McLeansboro,Salem,and Har-risburg, Illinois.During the period beginning 31 October 1984 through28 February 1985, the Respondent in the course of itsretail business operation derived gross revenues in excessof $500,000 and purchased and received at its Illinois fa-'Amendments to the complaint were allowed at the hearing.2There being no opposition thereto, the General Counsel'smotion andthe Respondent's motion to correct transcript are granted and the recordis corrected accordinglycilities products, goods, and materials valued in excess of$50,000 directly from points outside the State of Illinois.3The Respondent is now, and has been at all times ma-terial,an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Food & Commercial Workers, Local 99-A (theUnion)is,andhas beenat all times material herein, alabor organizationwithinthe meaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The 8(a)(3) AllegationsFirst:The General Counsel offered the Respondent'sMcLeansboro store's payroll register for the periodending 6 October 19844 whereon appeared the names of25 employees; 7 of that number worked 40-hour weeks; 2of them were supervisors.5 All other employees workedless than 40 hours per week. John Wendell Holmes, thestoremanager,identified the following employees ashaving been in the employment of Southern Food Park,Inc.which discontinued business at the McLeansborostore on 30 September 1984: Wayne Aydt, Bowling,Lyle Glenn, Holmes, Ray Newton, Audrey Pryor, Juani-taWellen, and Curt Healey who had been a former em-ployee. Bowling, Holmes, Newton, Wellen, and Healeywere 40-hour week employees.6Prior to 29 September 1984 Southern Food Park, Inc.had operated the McLeansboro store under a contractwith the Union; this contract contained a union-securityclause.When Southern Food Park, Inc. determined tosell allof its facilities,' they were purchased by the Re-spondent.These facilities included theMcLeansborostore.8However, Sherrill Cantrell was the putative pur-chaser of the McLeansboro store and it was intendedthat he should become the owner and operator of thestore on 1 October 1984 when Southern Food Park, Inc.ceased its operations of the store on 29 September 1984.Pursuant to its closure of the store, Southern FoodPark, Inc. posted a notice dated 11 September 1984 ad-dressed to its employees advising them that SouthernFood Park, Inc. had "sold out" to Governor's FoodsCorporation (the Respondent), and that 30 September1984 would be the last day of their employment. There-after applications for employment were lodged at thestore by Southern Food Park, Inc. employees; however,3 Stipulated by the parties.4This payroll was for the first week the Respondent operated theMcLeansboro store5 John WendellHolmes, store manager, andVincent Eugene Bowling,assistant store manager.5The record does not specifically reveal which employees were con-sidered full-time employeesand which were consideredpart-time em-ployees.7The partiesstipulatedthat "Southern Food Park had a total of sixfacilitieswhich-only one of which is really essentially involved in theseproceedings,but therewas a simultaneous sale of all six "8 The Respondentagreed topurchase Southern Food Park, Inc's storebecause itwantedto maintainScot Lad's source ofcustomers FOOD PARKthe name of the employing employer did not appear onthese applications.Holmes, who had been the Southern Food Park, Inc.storemanager, was called as a witness by the GeneralCounsel; he also testified on direct examination for theRespondent. Among other things he testified that Can-trellhad intended to commence the operations of theMcLeansboro store on 1 October 1984. Prior to that dateCantrell had spent considerable time in the store observ-ing.On 29 September he asked Holmes to stay on asstore manager and work for him and to "staff the part-time employees" for him.On 29 and 30 September Holmes reviewed employeeapplications "after hours" at home. Holmes testified,"Basicallywe were looking for employees that wouldwork for minimum or close to it .. . in a part-time ca-pacity."These were Cantrell's instructions to Holmes.Holmes selected the part-time employees9 and Cantrellselected the full-time employees whom he interviewed inHolmes' presence. According to Holmes, Cantrell askedthe full-time employees "what they would work for andbasically told them what their jobs would be." Holmesdid not remember that the Union was mentioned duringthe interviews. He said that he did not know whetherthe part-time employees "were; Union" or not. In respectto Cantrell, he testified, "Mr. Cantrell indicated firmlythat he would like to operate the store from a nonunionbasis, but he also indicated that he would be willing tooperate the store Union if so required." However, Can-trelldid know that some of the full-time employees se-lected were union members.Holmes testified that part-time employees were select-ed for "flexibility." "Basically the needs of the store was[sic]what we looked at when we staffed it part-time."Cantrell "wanted to go mainly part-time." Cantrell's wifewas among those selected as an employee. The selectionof those employees was completed "after hours on Sep-tember 30th." Holmes reviewed about 200 employee ap-plications.On 1 October 1984 according to Holmes "basically theshell of the work force had already reported for work"at the McLeansboro store. However, the store did notopen until 2 October. Holmes explained, "Mr. Cantrell, ifhe would have had his funds available, we would havebeen open October 1. He wanted to keep the store open.He didn't want to close, but when accidentally the fundsdid not become-apparent that he was not going to gethis loan, we did not open the store till October 2." Can-trellwas unable to obtain the funding. Thus on 1 Octo-ber, about noon, Edwin Greene-10 contacted Holmes andtold him to staff the store with "Cantrell's people .. .and to go ahead and assume the store was going to behis.""We were going to operate it as Mr. Cantrellwanted it so when he took it over it would be in place."Greene told Holmes "to call the people that had been se-lected and to open the store with them on 2 October9Holmes testified, "The part-timers were basically left up to me withhis subsequent approval of these employees"10 Edwin Greene, a sales counselor for Scot Lad Foods, had agreed toact as a consultant and Southern Illinois representative for the Respond-ent inasmuch as the Respondent's offices were in Milwaukee, Wisconsin4291982." t 1Hence, the Respondent commenced the oper-ation of the McLeansboro store on 2 October 1984 withthe anticipation that Cantrell would complete the dealand assume the operation with the employees selected byCantrell.The deal was never completed and the Re-spondent has continued to operate the store.The parties stipulated that "as of approximately noon,October 1, 1984, Mr. Bowling and Mr. Holmes becameemployees of Governor's Foods [the Respondent]. Werehired in the capacity of store-assistant store managerand store manager, respectively, and are supervisors andagents within the meaning of Section 2(11) of the Na-tional Labor Relations Act."Employee Cecelia Kay Reynolds testified that sheheard Holmes tell an employee, "If you want a job don'tsign the papers, hold off on signing the papers, becausethe-the store will be sold in a couple of weeks." Theemployee had asked what she should do about signing"Union papers."Employee Archie Bowers testified that sometime priorto the sale of the store Bowling said to him, ".. . if Iwere you, I'd hold off as long as I can before signing thepapers, because he might-he might get-you know,might not get hired back if you're union." Bowers hadasked Bowling what he should do about signing unionpapers.Employee Tom Irvin credibly testified that in a phoneconversation 19 November 1984 with Holmes, Holmessaid, ". . . they could only keep five people. And I saidwas that to keep the union out. And he said yes." Laterthat evening Irvin visited the store. He said to Holmes,"I guess I could blame myself . . . because of the Unionwe lost our jobs. And he said, `Yes."' "Then he told methey were working underneath the same union contract,but different wages."On cross-examination Irvin testified that Holmes said,"they told him he could only keep five people--Unionpeople.And I said was that to keep the Union out andhe said yes."1211On this subject Greene testified that he learned on I October 1984at 11:30 am from James Kitelinger, an attorney who was handling theCantrell purchase, that the Respondent "would have to operate the storeuntil the closing," that "we would have to staff it " Greene contactedHolmes and asked him "if he had a crew lined up and he said, `Yes "'Greene responded, ". . . good, work them " Holmes showed Greene "alistof the wages that were to be paid" to which Greene responded,"Fine."Nothing was discussed about the store's individual personnel;Holmes and Bowling were hired.12 I have carefully considered the reasons which the Respondent hascited for my discrediting Irvin. I have carefully reviewed the testimonyof Holmes and Irvin I have reflected upon the demeanor of Holmes andIrvin while they were testifying and I am convinced that Irvin was testi-fying to the truth.In this respect it is significant that the Respondent hired only fiveunion people, former Southern Food Park, Inc. employees. Holmes wasasked the question:Q Mr. Holmes did you ever tell Mr Irvin or any other employeethat you could only keep five union people'A No sir, not union people.Q. What did you say to Mr Irvin or to other people'A Well basically in the impressions that I had gotten from aformer employee was that you could keep-if they wanted to benonunion so many people. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond:I conclude that discrimination occurred in theselection of the Respondent's complement of employeesfor the McLeansboro store based on the following cred-ited facts:Cantrell and Holmes, in selecting employees for theMcLeansboro store, passed over all but five of theformer Southern Food Park, Inc. employees (Healey hadbeen a former Southern Food Park, Inc. employee)whom they knew to be union. (Each knew that allformer Southern Food Park, Inc. employees includingpart-time employees were required to join the Union.)Thus 18 out of a complement of 23 employees, over 75percent, were not former Southern Food Park, Inc. em-ployees, although they had applied for the jobs. The fail-ure of Cantrell and Holmes to select former SouthernFood Park, Inc. employees manifested a disproportionatetreatment of known union people which created an infer-ence of discrimination and unionanimusleaving it to theemployer to give an adequate explanation of its selec-tions13 which was not done with credible evidence. Can-trell "firmly" expresseda desireto operate the store non-union. Holmes admitted to a job applicant that the com-plement of employees was selected to "keep the unionout" 14 and that employees were not hired because of theUnion.The Respondent's evidence has not credibly counter-vailed this admission of Holmes.Thus the remaining issue to be decided is whetherHolmes in fulfilling the Respondent's specific direction toput Cantrell's selections to work in its McLeansborostore caused the Respondent to become a party to orotherwise chargeable with the unlawful discriminationagainst former employees of Southern Food Park, Inc.It is uncontroverted and admitted that Holmes wasacting as the agent for the Respondent when he put Can-trell's employee selections to work for the Respondent.Thus, at the time and while in the Respondent's employ-ment, Holmes knew that he was implementing on behalfof the Respondent the unlawful practices which hadbeen initiated by Cantrell. In this respect he was acting15 "Numbers are important" in assessing an employee's motivation,NLRB v.CamcoCo.,340 F 2d 803, 806, 809 (5th Cir. 1965), cert denied382 U S 926 (1965), and it is well settled that "disproportionate treatmentof union and nonunion workers may be very persuasive of discriminationand may create an inference of discrimination leaving it to an em-ployer to give an adequate explanation "NLRB v Chicago Steel FoundryCo,142 F 2d 306, 308 (7th Cis 1944);NLRB v Midwest Hanger Co., 474F 2d 1155, 1158 (8th Cir. 1973), cert. denied 414 U.S. 823 (1973)The credible record does not refute the inference14As was stated inFoodway of El Paso,201 NLRB 933, 937 (1973):The Board, with court affirmance, has held in several cases thatrefusal by the buyer of a business to hire the employees of theformer operator of that business because of their membership in orrepresentation by a union, in order to avoid the obligation of a suc-cessor-employer, is violative of Section 8(a)(1) and (3) of the Act.K.B & J Young's Supermarkets v NL R.B.,377 F 2d 463 (C.A 9),N.L.R B. v New England Tank Industries,302 F 2d 273 (C.A. 1);Piasecki Aircraft Corp vNLRB,280 F 2d 575 (C.A.3);BarringtonPlaza,185 NLRB No. 132See alsoPhelps Dodge Corp. v. NLRB,313 U S 177, 185 (1941), where itis stated, "Discrimination against union labor in the hiring of men is adam to self-organization at the source of supply "UniversalMobileHomes,210 NLRB 689 (1974),Newark Star Ledger,232NLRB 581(1977).as the agent of the Respondent.15 Because Holmes wasactingwithin the scope of his authority when he en-gaged in the hiring as directed by the Respondent, hisknowledge and actions in this respect are imputed to theRespondent. "The principal is affected by the knowledgewhich the agent has when acting for him . ..." Re-statement2d, Agency § 278."A person has notice of afact if his agent has knowledge of the fact, reason toknow it or should know it, or has been given a notifica-tion of it, under circumstances coming within the rulesapplying to a liability of a principal because of notice ofhis agent." Restatement2d, Agency§ 9(3).Additionally, because the former employees of South-ern Food Park, Inc. had been advised by Southern FoodPark, Inc. that it had sold its McLeansboro store to theRespondent and they obviously knew that Holmes hadbeen employed by Respondent at the time the hiringstook place, they had reason to believe that Holmes, in ef-fecting the discrimination against them, was acting onbehalf of the Respondent. Thus the Respondent becamechargeable for Holmes' unlawful acts. "The general ruleis that an employer will be charged with responsiblityfor the acts of his supervisory employees when its em-ployees would have just cause for believing that he wasacting on behalf of the company."TreyPacking v.NLRB,405 F.2d 334, 338 (2d Cir. 1968). See alsoFurr's,Inc. v.NLRB,381 F.2d 562 (10th Cir. 1967), and casescited therein. That Holmes became aware of the anticipa-tory discrimination (which Holmes implemented) priortohisemployment by the Respondent is immaterial."Except for knowledge acquired confidentially,the time,place, or manner in which knowledge is acquired by aservant or other agent is immaterial in determining theliability of his principal because of it." Restatement 2d,Agency§ 276. (Emphasis added.)Accordingly I find that the Respondent was and is inviolation of Section 8(a)(3) of the Act. I deem the hold-ing herein to be consistent with the opinion of the Su-preme Court inGolden State Bottling Co. v. NLRB, 414U.S. 168 at 173 (1973), where Section 9(3), Restatement2d, Agency,is noticed. As inGolden Statethe inference ishere that Holmes must have informed the Respondent ofthe manner in which he selected the Respondent's em-ployees. In any event the Respondent had the obligationto ensure that the authority given by it to Holmes wasnot exercised contrary to law. "When this [prerogativeof management, hiring, firing, discipline, etc.] is placed inthe hands of a particular employee, the employer has anobligation to ensure that the power will not be used con-trary to law and he may not claim that he did not knowof the employee's intra-union activities [here discrimina-tory hiring practices]."Plumbers Local'636 v. NLRB, 287F.2d 354, 361 (D.C. Cir. 1961). Indeed, it is strange thatthe Respondent would not have inquired of Holmes themanner inwhich he intended to select its employees orhave provided him with guidelines. Because it complete-ly abandoned its hiring prerogatives to its agent Holmes15 "Agency is the fiduciary relation which results from the manifesta-tion of consent by one person to another that the other shall act on hisbehalf and subject to his control, and consent by the other to so act,"Restatement 2d,Agency§ 1 (1958) FOOD PARKwithout apparent reservation and has enjoyed the benefitof Holmes' discriminatory practices,itought not be heldto complain that it became chargeable for Holmes'viola-tion of theAct whichitcould have avoided if it hadtaken appropriate action.As was said by the SupremeCourt in the case ofJimMcNeffv.FrankL.Todd,113LRRM2113, 97 LC ¶10,017(1983),"Having had themusic,he must pay the piper."'The same salutary policy(seeGolden State BottlingCo., supra)which requires a successor employer toremedy his predecessor's known i s unfair labor practicesis applicable here.17'The General Counsel's thesis is valid; i.e., "According-ly,when Mr. Holmes-at this point admittedly a 2(11)supervisor of Respondent-offered employment to theindividuals he had selected,he consummated the unfairlabor practice."It is indeed significant that these unfair labor practiceswere consummated by Holmes at a time when he was inthe employment of and was acting on behalf of the Re-spondent.B. The 8(a)(1) AllegationsBy Holmes' remarks to a prospective employer thatemployees were selected to keep the Union out and itwas because of the Union that employees lost the jobs,theRespondent interfered with employees' Section 7rightsand thereby the Respondent violated Section8(a)(1) of the Act. t sTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I recommend that it cease anddesist therefrom and take certain action designed to ef-fectuate the policies of the Act. Having found that theRespondent is chargeable with the unlawful discrimina-tion in the hire of certain job applicants to staff itsMcLeansboro store, I recommend that the Respondentremedy such unlawful conduct. I recommend that this bedone by restoring the status quo ante as nearly as possi-ble as it existed at the time the Respondent commencedoperating the McLeansboro store.19 Thus the individualjob applicant shall be considered without discriminationfor the available job as if no employee had been hired.Since, at that time, a labor agreement was in existencewhich was later adopted with modifications by the Re-spondent and the Union, I further recommend that in fill-ing the McLeansboro positions and erasing the effect ofthe Respondent's discriminatory practices, the seniorityprovisions of said agreement be followed; that is, that16 "A person has notice of a fact if he knows that fact, has reason toknow it, or has been given notification of it." Restatement2d, Agency §9(1)19 In drawing this decision I have not been unmindful of the teachingsofWright Line,251 NLRB 1083 (1980), which teachings I have followedis In the caseof Universal Mobile Homes,210 NLRB 689 (1974), theBoard attributed to the employer the remarks of a similar nature andunder similar circumstances as those in the instant case19 " . in cases involving discriminatory conduct, the restoration ofthe status quo ante is a necessary remedy as it is the Board's policy thatthe wrongdoer, rather than the innocent victim, should bear the hard-ships of the unlawful action "Mashkin Freight Lines,272 NLRB 427, 428(1984).431each job applicant be given the job to which he or shewould have been entitled under the agreement as if sheor he had been recalled from a job layoff.2° In imple-menting this procedure, employees now working at theMcLeansboro store shall be replaced by any person who,under the agreement, would be entitled to the job. If, byreason of the Respondent's misconduct, any of the discri-minatees have lost wages or other employee benefits,these shall be restored in accordance with the Board'spolicies in this respect. F.W.Woolworth Co.,91)NLRB289 (1950), with interest as inFlorida Steel Corp.,231NLRB 651 (1977).21CONCLUSIONS OF LAw1:The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and it will effectuate the purposes of the Act forjurisdiction to be exercised herein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By unlawfully discriminating in regard to the hire ofemployees on 2 October 1982 the Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning, of Sec-tion 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22ORDERTheRespondent,Governor'sFoodsCorporationd/b/a Food Park, McLeansboro, Illinois, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Unlawfully discriminating in regard to the hire ofemployees in violation of Section 8(a)(3) and (1) of theAct.(b)Unlawfully interfering with employees' Section 7rights by telling them that employees had been chosen tokeep the Union out and that employees lost their jobs be-cause of the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.20 It is not intended by this remedy to foreclose any of the Respond-ent's valid defenses in a compliance hearing directed at an individual dis-criminatee21 See generallyIsis Plumbing Co,138 NLRB 716 (1962)22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 432DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Comply fully with the remedy section of this deci-sion.(b)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its McLeansboro, Illinois store copies of theattached notice marked "Appendix."23 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.23 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unlawfully discriminate in regard to thehire of our employees in violation of Section 8(a)(3) ofthe National Labor Relations Act.WE WILL NOT interfere with our employees' Section 7rights by telling them that employees had been chosen tokeep the Union out and that employees lost their jobs be-cause of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL staff our complement of employees at ourMcLeansboro store as of 2 October 1984 in accordancewith the seniority provisions of our contract with theUnion.WE SHALL restore any wages or other benefits lost byany persons because of our unlawful discriminationagainst them, plus interest.GOVERNOR'S FOODS CORPORATION D/B/AFOOD PARK